Citation Nr: 0126596	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  98-11 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Post-Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to May 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Chicago, Illinois Regional Office (RO) 
which denied service connection for PTSD and denied a 
compensable rating for a post-operative sebaceous cyst of the 
right eye.  In April 2000, the Board affirmed the RO's denial 
of a compensable rating for a post-operative sebaceous cyst 
of the right eye.  That issue is no longer in appellate 
status.  

In a statement received at the RO in January 1998, the 
veteran requested a hearing before RO personnel.  In June 
1998, he requested a hearing before a Member of the Board.  A 
Travel Board hearing was held before the undersigned in 
December 1999.  In a November 2001 statement, the veteran's 
representative wrote that the merits of the veteran's case 
had been fully advanced by the evidence and contentions of 
record and further argument would be extraneous and 
repetitious.  Based on the above, the Board finds the veteran 
has no outstanding hearing request. 

Service connection for PTSD was denied by the RO on several 
previous occasions, the first in April 1992, and the last in 
August 1996.  In July 1997, the issue was adjudicated de novo 
rather than as a determination on an attempt to reopen a 
prior claim on which there was a final decision.  New and 
material evidence must be submitted to reopen a prior final 
denial.  In accordance with the United States Court of 
Appeals for Veterans Claims (Court) ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue. 


FINDINGS OF FACT

1.  An unappealed August 1996 rating decision denied service 
connection for PTSD.
2.  Evidence received since the August 1996 rating decision 
bears directly and substantially upon the matter at hand, and 
is so significant that it must be considered in order to 
fully decide the merits of the claim.  

3.  The record does not establish that the veteran engaged in 
combat.  

4.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service; there is no diagnosis of PTSD based on a confirmed 
stressor.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1996 determination 
denying service connection for PTSD is new and material, and 
the claim for that benefit may be reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2001).  

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 1991);  38 C.F.R. §§ 
3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Implementing regulations were 
recently published.  66 Fed. Reg. 45, 620 (Aug. 29, 2001)(to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA and 
implementing regulations, VA's duties have been fulfilled.  

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  The RO has 
made exhaustive efforts to verify his stressor accounts.  
However, without his cooperation in providing more details, 
any further attempt at stressor verification would be futile.  
He has not referenced any unobtained evidence that might aid 
in substantiating his claim.  His representative noted in a 
November 2001, informal hearing presentation that the merits 
of the case have been fully advanced by the evidence and 
contentions of record and that further argument would be 
extraneous and repetitious.  

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. §  5103A(b).  The assistance to be 
provided by the Secretary shall also include obtaining a 
medical opinion when such an opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. §  5103A(d)).  Here, PTSD 
has been diagnosed.  The problem is a lack of verified 
stressors.  A new medical examination would not rectify this 
situation. 

By virtue of the statement of the case, supplemental 
statements of the case, and correspondence issued during the 
pendency of the appeal, the appellant was notified of the 
information and evidence needed to substantiate his claim, as 
well as the laws and regulations pertaining to reopening 
claims.  He has also been notified what information VA has 
been able to obtain, and what it could not, as well as what 
deficiencies there are in his claim.  VA has no outstanding 
duty of notice to the veteran. 

Factual Background

The evidence of record at the time of the August 1996 rating 
decision included service medical records which are silent as 
to the presence of any mental disorders or treatment for any 
combat related injuries.  

A DD Form 214, indicates that the veteran served from 
December 1950 to September 1952.  His most significant duty 
assignment was the 5th Army Area Food Service School at Fort 
Sheridan, Illinois.  He was awarded the Korean Service Medal 
with three bronze service stars as well as the United Nations 
Service Medal.  It was indicated that the veteran did not 
receive any wounds as a result of action with enemy forces.  
He had foreign service of 10 months and 6 days.  A second DD 
Form 214 indicates the veteran served from September 1952 to 
May 1954.  His most significant duty assignment was reported 
as Company C, 4th Infantry.  In addition to the awards listed 
under the prior DD Form 214, it was also reported that he 
received the National Defense Service Medal.  It was 
indicated that he had 10 months and 12 days of overseas 
service.  

A VA outpatient treatment record from the Mental Hygiene 
Clinic dated in January 1983 includes the notation that the 
veteran served in Korea as a combat engineer in demolitions.  
It was noted that he had been hospitalized because of an in-
service leg wound but the records were missing.  The veteran 
described an incident involving a mine field where men were 
killed.  He wondered whether or not he did his job correctly 
and whether he might have been able to prevent the incident.  

A clinical record dated in February 1983 includes a notation 
that the veteran spoke of combat experiences and his work 
history.  It was noted that he had a long standing problem 
with anxiety.  An April 1983 VA Hospitalization summary 
indicates that the veteran was hospitalized for 8 days in 
April 1983 after a blackout episode.  The diagnosis was 
history of depression.  

On VA psychiatric evaluation in July 1983, the veteran 
reported that he worked with demolitions and saw a great deal 
of combat.  He informed the examiner that once he was 
accidentally knocked unconscious by a demolitions blast.  He 
stated that in 1954, he began to feel guilty over the deaths 
of comrades in arms.  The diagnosis was schizophrenia.  

In a statement dated in May 1987, the veteran indicated that 
he was claiming service connection for a disfiguring and 
tender scar which was the residual of a left check gunshot 
wound and for residuals of a left knee gunshot wound.  He 
related that he was wounded in the face and knee while 
serving in Korea in 1951.  In June 1987, the RO requested 
that the veteran submit evidence of the gunshot wounds he 
sustained.  He did not respond to this request.  

In April 1990, the veteran sought to reopen his claim of 
service connection for a left leg gunshot wound and also 
claimed entitlement to service connection for PTSD.  He 
indicated that he served in a demolitions unit in Korea.  He 
reported that while setting mine fields he observed 
inadequacies with the charges, and that 25 men were killed 
because he could not issue a timely warning.  

In August 1990, the RO denied service connection for a left 
leg gunshot wound, and also denied service connection for 
PTSD as neither disorder was shown by the evidence of record.  
The veteran was informed of the August 1990 decision that 
same month.  He submitted a timely notice of disagreement 
with this rating decision, but did not perfect an appeal 
after the statement of the case was issued.

In February 1992, the veteran sought to reopen the claim of 
service connection for PTSD.  That same month, the RO sent 
him a letter requesting detailed descriptions of his alleged 
in-service stressors.  

In March 1992, the National Personnel Records Center reported 
that it was unable to find any duty assignments of the 
veteran as his records were likely destroyed by a fire at the 
facility in July 1973.  

On VA psychiatric examination in April 1992, the veteran 
indicated that he was assigned to the 7th Division, Combat 
Engineers, Charlie Company.  He reported that he received 
shrapnel wounds to the legs but was not removed from duty 
because the wounds were superficial.  He indicated that he 
was responsible for ammunition during combat, with a 
specialty of setting up land and river mines.  Stressful 
events reported by the veteran included sleeping in foxholes, 
being infested with lice, having poor food supplies, 
retrieving drinking water from ponds filled with bodies, 
having another soldier who was filling in for him killed, and 
witnessing dismembered bodies lying around every day for 9 
months.  He reported that on one occasion, he spent half a 
day setting up a mine field which 25 U.S. soldiers 
unwittingly walked into, resulting in the deaths of several 
of the soldiers.  He reported that he fought in battles which 
were not noted in any discharge records.  He indicated that 
he fought at Heart Break Ridge, in the Horseshoe Valley, and 
at Old Baldy.  The examiner noted that it appeared that the 
veteran had shrapnel-like superficial scars on each lower 
leg.  The diagnosis was PTSD.  The examiner noted that the 
veteran's war trauma seemed to have affected him in the 
workplace and in social settings.  

In April 1992, the RO again denied service connection for 
PTSD.  It was noted that the veteran did not respond to a 
request for information concerning his alleged in-service 
stressors.  

In July 1992, the veteran provided information on his alleged 
in-service stressors.  He related that in Korea he was 
assigned to the 7th Division, Combat Engineers, C Company.  
He stated he was assigned to temporary duty all over Korea 
due to his status as an engineer.  He reported that he 
witnessed 25 people die in one of his mine fields at "Mung 
Da Knee Valley".  He knew the men's faces but not their 
names.  He wrote that he was at the "Horseshoe battle in 
Mung Da Knee Valley" and saw many men killed.  He reported 
that he was also at Heart Break Ridge.  
In August 1992, the RO determined that new and material 
evidence had not been submitted to reopen the PTSD claim.  

On VA mental disorders examination in November 1992, it was 
noted that the veteran was a poor historian.  He reported one 
incident wherein he laid down a mine field and through 
miscommunication, 25 soldiers lost their lives due to the 
mines.  He informed the examiner that he was awarded three 
bronze stars.  The diagnoses were organic mental syndrome, 
history of psychosis, and possible PTSD.  

In April 1996, the veteran requested that his PTSD claim be 
reopened.  In June 1996, the RO sent him a detailed PTSD 
stressor development letter.  The veteran responded to this 
letter in July 1996.  He wrote that he participated in 
civilian atrocities by cutting Korea civilians with a razor 
because they were always attacking him.  He sustained a 
shrapnel wound, but did not receive a Purple Heart medal.  He 
reported the wound to a medic, but was sent back to duty.  He 
wrote that he had friends die, but he could not remember 
their names.  He reported that on patrol he was subjected to 
sniper attacks.  He was assigned to the 7th Division, Combat 
Engineers as a demolition man.  

On VA PTSD examination in June 1996, it was noted that the 
veteran served in the Army from December 1950 to September 
1952.  He reported that he first saw a psychiatrist while on 
active duty.  He indicated that during the Korean War, he 
served as a demolition man setting up mine fields.  He 
recalls having tagged mines after which a U. S. Lieutenant 
led 25 men through the field.  A mine was activated which 
killed all 25 men.  He reported that he once received a flesh 
wound to his leg after placing dynamite which detonated 
prematurely into a trench.  He had observed bodies stacked up 
like wood and also witnessed bodies floating down rivers.  
Much of this action occurred on Heartbreak Ridge.  The 
diagnosis was PTSD with secondary psychotic features.  

In an August 1996 letter, the RO wrote to the veteran 
requesting the award certificates for the three bronze stars 
he had reported he received.  

In August 1996, the RO again denied service connection for 
PTSD.  It was noted that the evidence available for review 
did not establish that a stressful experience sufficient to 
cause PTSD actually occurred.  The RO found that there was no 
evidence indicating the veteran was in receipt of any combat 
medals or decorations.  He was informed of this rating 
decision and his procedural and appellate rights by 
correspondence that same month.  He did not appeal the 
decision.  

Evidence added to the record since the August 1996 rating 
decision includes correspondence the veteran sent in August 
1996 indicating that he did not have certificates for the 
three bronze stars he received, and did not remember 
receiving the certificates but believed the medals were 
awarded for valor.  

Lay statements from the veteran's relatives dated in October 
1996 report symptoms they observed in the veteran.  

In a stressor statement dated in October 1996, the veteran 
related that he served in numerous war zones including 
"Puson" and Heartbreak Ridge.  He reported that many 2nd 
Division troops were killed and the 7th Division troops were 
called in to help defeat the enemy.  Thereafter, they entered 
Chosin Reservoir, where his left leg was injured.  He was 
treated in a field hospital and then returned to duty.  After 
Chosin Reservoir, he was sent to "Mundonee" where he 
reportedly was under constant fire.  He indicated the he had 
to set mines and deactivate booby traps for all branches of 
service.  After Mundonee, he moved to the Horseshoe, where he 
probed for mines and retrieved tanks taken by the enemy.  

Internal RO correspondence dated in June and July of 1997 
indicates that an attempt was made to determine if the 
veteran was on the list of veterans who participated in the 
Chosin Reservoir Campaign known as the "Chosin Few."  It 
was noted that the veteran was not listed as a member of the 
Chosin Few.  

In August 1997, the United States Army and Joint Services 
Environmental Support Group (USASCRUR), in response to an 
inquiry from the RO, noted that there was insufficient 
information with which to attempt verification of the 
veteran's alleged in-service stressors.  It was noted that 
for each claimed stressor, the veteran had to supply the most 
specific date possible, full names of casualties, unit 
designations to the company level, and other units involved.  
An extract of the 7th Infantry Division for September 1951 
was included.  In the extract there was no reference to the 
veteran.  

In November 1997, the RO again requested the veteran to 
supply specific information regarding claimed in-service 
stressors including providing unit designations to the 
company level and as specific dates as possible.  He was 
informed that unless he supplied the names of subordinate 
units, USASCRUR would be unable to identify records 
pertaining to such units' activities.  

In a statement which was received at the RO in June 1998, the 
veteran reported that he believed he had been assigned to 
Company C of the 378th Combat Engineers.  He provided the 
names of unit members who he remembered.  

The veteran testified at a Travel Board hearing before the 
undersigned in December 1999.  He stated that in Korea he was 
a demolitions specialist working for not only his own company 
but also with the 1st Cavalry Division, the 2nd Division, the 
3rd Division, the 1st Marines and the 2nd Marines.  His job 
entailed placing booby traps as well as deactivating booby 
traps and mines.  One of the companies he was in was C 
Company, 13th Engineers.  He reported that during the battle 
at Heartbreak Ridge, he went up to help the 2nd Division 
where he actually engaged in combat.  He testified that he 
was involved in a battle at the Horseshoe where his duties 
entailed retrieving disabled tanks as well as probing for 
mines.  When questioned as to whether he remembered any dates 
for his stressors, the veteran replied that he did not 
remember any dates, just incidents.  He reported that he was 
involved in fighting at the Chosin Reservoir where he 
observed many bodies.  He did not participate in any hand to 
hand fighting, but had received a left leg flesh wound from 
shrapnel.  

In May 2000, the RO again requested the veteran to provide 
specific information pertaining to his reported in-service 
stressors.  He was directed to provide specific dates, 
places, detailed descriptions of the events, service units, 
duty assignments and the names and other identifying 
information concerning any individuals involved in the 
events.  He was informed that the information was necessary 
to obtain supporting evidence of the reported in-service 
stressors.  

In a statement in support of claim dated in May 2000, the 
veteran reported that he was assigned to the 7th Infantry 
Division while serving in Korea.  In another statement 
received that same month, the veteran reported that he landed 
in Inchon, Korea, after the fighting there had ended.  He was 
assigned to a headquarters camp where he was subjected to 
artillery fire.  He had witnessed tracer fire.  He was 
assigned to C Company of the combat engineers.  He wrote that 
he went on patrol and observed many dead bodies.  He 
indicated that he was at Old Baldie and at Heartbreak Ridge.  
While at a place called Horseshoe, his unit sustained a 
casualty.  He also went to the Chosin Reservoir where many 
dead bodies were floating in the water he had to drink.  He 
indicated that he was wounded, treated by medics and returned 
to duty.  He participated in a patrol where his unit captured 
some prisoners.  He witnessed planes dropping napalm bombs 
and was subjected to mortar fire.  He would go wherever he 
was needed to set booby traps and mines.  He reported an 
incident where he marked a minefield he had planted with red 
flags, but a lieutenant took his men through the mine field, 
and about 25 men were killed.  He indicated that his unit 
wiped out a village, but he could not remember the name.  He 
reported that his own men would shoot at him as he was black. 

In May 2000, the RO requested copies of the veteran's service 
personnel records from the National Personnel Records Center.  
In February 2001, the National Personnel Records Center 
informed the RO that the veteran's records had been destroyed 
in a fire and could not be reconstructed.  

Official notations in the veteran's claims, dated in October 
2000, are to the effect that the Chosin Reservoir is in North 
Korea, that the Chosin Reservoir Campaign was concluded 
before the veteran arrived in Korea, and that U.S. forces 
never again went that far north in Korea.

Criteria

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall become final, 
and will not thereafter be reopened or allowed except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.105, 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. 

Where a veteran engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. 38 U.S.C. § 
1154(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

New and Material Analysis

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  The claim was last denied in August 
1996 as there was no evidence of record sufficient to verify 
any in-service stressors.  The stressor statements and 
transcript of the December 1999 Travel Board hearing are new 
and material.  This evidence includes allegations of new in-
service stressors including participating in combat in the 
Chosin Reservoir.  The veteran also supplied two different 
units he reportedly was attached to - Company C of the 378th 
Combat Engineers and also Company C of the 13th Engineers.  
This evidence is new as it was not of record at the time of 
the August 1996 rating decision and is also material as it 
provides additional identifying information for stressors in 
service.  

The evidence submitted subsequent to the January 1996 rating 
decision bears directly and substantially upon the specific 
matter under consideration; is not cumulative and redundant; 
and by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
a regulation governing adjudication of PTSD claims was 
published in the interim since the August 1996 RO decision.  
This regulation liberalizes the confirmation process for 
stressors supporting a diagnosis of PTSD, also warranting de 
novo review in this case.  Accordingly, the claim of 
entitlement to service connection for PTSD is reopened.  

Service Connection for PTSD.  

The veteran is not prejudiced by the Board's de novo review 
of the claim, as he already has had the benefit of de novo 
review by the RO, and as no further development is indicated.  

The appellant filed his latest claim for service connection 
for PTSD in August 1996.  As was noted, the regulation that 
addresses the elements necessary to establish service 
connection for PTSD, 38 C.F.R. § 3.304(f), has been amended.  
Since it is more liberal than the previous standard, it will 
be applied.

There are several reports of VA examinations of record which 
resulted in diagnoses of PTSD.  These diagnoses, made in 
accordance with 38 C.F.R. § 4.125(a), have been attributed by 
the medical examiners to in-service stressors reported by the 
appellant.  The appellant has thus satisfied the first two 
requirements for establishing service connection for PTSD.  

The appellant is not a combat veteran.  There is no evidence 
in the service medical records indicating he participated in 
combat.  His DD 214s document service in Korea, but do not 
reflect that he received any awards or decorations connoting 
combat.  He has reported that he was awarded three Bronze 
Star Medals.  He was unable to produce the award citations 
for such medals.  He received the Korean Service Medal with 
three Bronze Service Stars.  Bronze Service Stars are not the 
same decoration as the Bronze Star Medal.  Campaign ribbons 
such as the Korean Service Medal are awarded to all personnel 
within the cited theater, they are not evidence of combat.  
see Wood, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991) (a mere presence in a 
combat zone is not sufficient to show that a veteran actually 
engaged in combat with enemy forces).  

Based on the above, the Board finds that the veteran did not 
participate in combat.  Thus, his reported stressors must be 
verified, and the issue remaining for the Board's 
consideration is whether he has presented credible supporting 
evidence that claimed in-service stressors occurred.  

The veteran has reported several different stressors.  He 
gave varying (and inconsistent) descriptions of an incident 
involving his laying of a mine field and the subsequent 
deaths of some (or all) of 25 soldiers who mistakenly walked 
into the field.  In one statement, he reported the mine 
incident occurred in the Mung Da Knee Valley.  He reported at 
different times that he was wounded in the face, knee, and 
legs.  One of his accounts indicates that he was wounded at 
the Chosin Reservoir.  He has reported that he participated 
in atrocities against Korean civilians by cutting them with 
razors.  (Incidentally, atrocities against innocent 
civilians, if true, would, at the least, be misconduct, and 
thus could not be the basis for an award of service 
connection.)  He wrote that he was shot at by snipers while 
on patrol.  He reported that he felt guilty over the deaths 
of unnamed comrades in arms.  Other incidents he found 
stressful were sleeping in foxholes, being infested with 
lice, having poor food supplies, having to retrieve drinking 
water from ponds filled with bodies, having another soldier 
who had taken his place killed, and witnessing dismembered 
bodies.  He reported that he was involved in combat at Heart 
Break Ridge, the Horseshoe Valley, Old Baldie, Pusan and the 
Chosin Reservoir.  He wrote that his unit wiped out a 
village.  He also wrote that his own unit would shoot at him 
sometimes because he was black.  The veteran reported at 
various times that while in Korea, he was attached to the 7th 
Division, Charlie Company of the Combat Engineers, with C 
Company of the 13th Engineers and with Company C of the 378th 
Combat Engineers.  Significantly, the veteran only provided a 
few general locations and no dates at all for any of his 
alleged in-service stressors.  

The RO attempted to verify some of the veteran's reported 
stressors with the USASCRUR.  A response was received by the 
RO in August 1997.  USASCRUR indicated that it was unable to 
verify any of the veteran's claimed in-service stressors.  
USASCRUR specifically informed the RO in part that, in order 
to conduct a meaningful search, the veteran had to supply the 
most specific dates possible.  He testified at his December 
1999 Travel Board hearing that he was unable to supply any 
dates for his stressors.  

There is no credible supporting evidence that any stressor 
event claimed by the veteran, and considered the underlying 
basis for any diagnosis of PTSD of record, actually occurred.  
Despite repeated requests for more detailed information 
necessary to attempt verification of his claimed stressor 
events, and despite being repeatedly advised that 
verification of stressors was critical in establishing 
entitlement to the benefit sought, the veteran has declined 
to provide stressor other than in vague generalities, 
precluding verification,  Some of the information he has 
provided is patently false.  For example, he alleges he 
participated in the Chosin Reservoir Campaign, while it is 
annotated in his claims file that the Chosin Reservoir 
Campaign had concluded before he arrived in Korea.  
Furthermore, his hearing testimony to the effect that while 
in Korea he served with the First Cavalry Division, the 
Second Division, the Third Division, the First Marines, and 
the Second Marines, all in a 10 month period, is inherently 
incredible. 

Not only is there no supporting evidence confirming that any 
claimed stressor occurred, there is also serious question 
regarding the veteran's veracity in his statements and 
testimony on this matter.  

Without evidence of combat or any credible supporting 
evidence that the claimed stressors in service actually 
occurred, the third element necessary to establish service 
connection for PTSD is not satisfied.  Hence, service 
connection for PTSD must be denied.  There is no doubt in 
this matter which may be resolved in the veteran's favor.  


ORDER

On de novo review, service connection for PTSD is denied.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

